AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After Noyember +4987)
PE JAN Oly a UE
LUIS EMIR SANCHEZ-HERNANDEZ (1) IMG GAR 2H
Case Number: 3:1

 
    
 

 

CR-05173-LAB,

 

Sandra Corine Lechiian' og
Defendant’s Attorney Ye
USM Number 90389-298

oO -
THE DEFENDANT:
XX] pleaded guilty to count(s) one of the Information

[] was found guilty on count(s)

 

. after a plea of not euilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title and Section / Nature of Offense Count
18:1546 - Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Felony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment.

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s)

 

 

L] Count(s) is dismissed on the motion of the United States,

Assessment: $100.00-waived

[] JVTA Assessment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22. —
Xi No fine L] Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
Judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of

any material change in the defendant’s economic circumstances.

January 21.2020 ~~)

Date of Imposition of Sgnten
‘A °

HON. LARRY ALAN BURNS
CHIEF UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rey, 1/19) Judgment in a Criminal Case

 

DEFENDANT: - Luis Emir Sanchez-Hernandez (1)
CASE NUMBER: 3:19-CR-05173-LAB

PROBATION

The defendant ts hereby sentenced to probation for a term of:
five (5) years

SPECIAL CONDITIONS OF SUPERVISION
e Do not enter the United States illegally.

e The defendant must not commit another federal, state or local crime.

if

Judgment - Page 2 of 2

3:19-CR-05173-LAB

 

 
